January 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           RANDI HOUSTON AND CHASITY BLANKS, Appellants

NO. 14-12-01002-CV                          V.

  STRUNK BROS. IN ITS PARTNERSHIP, ASSUME OR COMMON NAME,
  W.R. STRUNK, HENRY O. STRUNK AND MANUEL RENDON, Appellees
                ________________________________

      Today the Court heard appellees’ motion to dismiss the appeal from the
order signed by the court below on September 14, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Randi Houston and Chasity Blanks, jointly and severally.


      We further order this decision certified below for observance.